       Case 4:20-cr-00077-BMM Document 26 Filed 02/23/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                          CR 20-77-GF-BMM

             Plaintiff,

       vs.                                                ORDER

 CODY RYAN GALE,

             Defendant.

      Upon the unopposed motion of the United States, and for good cause shown,

      The United States’ motion to appear by Zoom is GRANTED. The United

States may appear by Zoom at the change of plea hearing on February 24, 2021, at

1:30 p.m.

      DATED this 23rd day of February, 2021.
